Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.11,005,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose terminating charging when a positive result of foreign object detection is found, which indicates that when a negative result is found, charging proceeds.
Current application
Patent#11005303
Claim 1:
A wireless power receiver, comprising:
a wireless communication unit configured to communicate with a wireless power transmitter;
a memory configured to store reference values including a reference quality factor and a reference peak frequency of the wireless power receiver; and




a controller configured to:
generate first and second foreign object status packets including mode information indicating whether or not information on the reference quality factor or the reference peak frequency are included in the first and second foreign object status packets, 



transmit the first and second foreign object status packets to the wireless power transmitter, receive a first foreign object detection indicator including a positive response signal or a negative response signal in response to the first foreign object status packet, receive a second foreign object detection indicator including the positive response signal or the negative response signal in response to the second foreign object status packet, and 
request to proceed to a subsequent phase of a charging procedure when the first and second foreign object detection indicators include the positive response signal indicating the foreign object is not present in a charging area of the wireless power transmitter.
Claim 21:
A wireless power receiver, comprising: 
a wireless communication unit configured to communicate with a wireless power transmitter; 
a memory configured to store a first reference value including one of a reference quality factor and a reference peak frequency of the wireless power receiver and to store a second reference value including the other of the reference quality factor and the reference peak frequency; and 
a controller configured to: 
generate a first foreign object status packet including mode information indicating whether or not the first reference value is included in the first foreign object status packet, generate a second foreign object status packet including mode information indicating whether or not the second reference value is included in the second foreign object status packet, 
transmit, via the wireless communication unit, the first and second foreign object status packets to the wireless power transmitter, and receive, via the wireless communication unit, foreign object detection indicators indicating whether or not a foreign object is present in a charging area of the wireless power transmitter.




Claim22:
The wireless power receiver according to claim 21, wherein if the foreign object detection indicators include a negative response indicating the foreign object is present in the charging area, the wireless charging procedure is stopped due to the foreign object (this indicates that when no foreign object is detected, the charging process proceeds).
Claim 2:
The wireless power receiver according to claim 1, wherein the controller is further configured to:
request an end of the charging procedure when at least one of the foreign object detection indicators includes the negative response signal indicating the foreign object is present in the charging area.
Claim 3:
The wireless power receiver according to claim 2, wherein the charging procedure is not ended when the at least one foreign object detection indicator includes the positive response signal.
Claim 22:
The wireless power receiver according to claim 21, wherein if the foreign object detection indicators include a negative response indicating the foreign object is present in the charging area, the wireless charging procedure is stopped due to the foreign object (this indicates that when no foreign object is detected, the charging process proceeds).
Claim 4:
The wireless power receiver according to claim 1, wherein the foreign object detection indicators include the negative response signal when a measured peak frequency of a power signal transmitted by the wireless power transmitter is greater than a threshold frequency, and
wherein the foreign object detection indicators include the positive response signal when the measured peak frequency of the power signal transmitted by the wireless power transmitter is equal to or less than the threshold frequency.
Claim 26:
The wireless power receiver according to claim 21, wherein the foreign object detection indicators indicate the foreign object is present in the charging area when one of a measured quality factor and a measured peak frequency of a power signal transmitted by the wireless power transmitter is greater than a first threshold value, and wherein the foreign object detection indicators indicate the foreign object is not present in the charging area when the other one of the measured quality factor and the measured peak frequency of the power signal transmitted by the wireless power transmitter is equal to or less than a second threshold value.
Claim 6:
The wireless power receiver according to claim 1, wherein the foreign object detection indicators include the negative response signal when a measured quality factor of a power signal transmitted by the wireless power transmitter is equal to or less than a threshold quality factor, and
wherein the foreign object detection indicators include the positive response signal when the measured quality factor of the power signal transmitted by the wireless power transmitter is greater than the threshold quality factor.
Claim 26:
The wireless power receiver according to claim 21, wherein the foreign object detection indicators indicate the foreign object is present in the charging area when one of a measured quality factor and a measured peak frequency of a power signal transmitted by the wireless power transmitter is greater than a first threshold value, and wherein the foreign object detection indicators indicate the foreign object is not present in the charging area when the other one of the measured quality factor and the measured peak frequency of the power signal transmitted by the wireless power transmitter is equal to or less than a second threshold value.
Claim 8:
The wireless power receiver according to claim 1, wherein the foreign object detection indicators include the negative response signal when a measured peak frequency of a power signal transmitted by the wireless power transmitter is greater than a threshold frequency, and
wherein the foreign object detection indicators include the positive response signal when the measured peak frequency of the power signal transmitted by the wireless power transmitter is equal to or less the threshold frequency.
Claim 26:
The wireless power receiver according to claim 21, wherein the foreign object detection indicators indicate the foreign object is present in the charging area when one of a measured quality factor and a measured peak frequency of a power signal transmitted by the wireless power transmitter is greater than a first threshold value, and wherein the foreign object detection indicators indicate the foreign object is not present in the charging area when the other one of the measured quality factor and the measured peak frequency of the power signal transmitted by the wireless power transmitter is equal to or less than a second threshold value.
Claim 10:
The wireless power receiver according to claim 1, wherein a peak frequency of a power signal transmitted by the wireless power transmitter is shifted from the reference peak frequency when the foreign object is present in the charging area.
Claim 27:
The wireless power receiver according to claim 21, wherein a peak frequency of a power signal transmitted by the wireless power transmitter is shifted from the reference peak frequency when the foreign object is present in the charging area.
Claim 11:
The wireless power receiver according to claim 1, wherein the reference peak frequency includes a frequency corresponding to a Q-factor in an operating frequency range of a reference wireless power transmitter.
Claim 28:
The wireless power receiver according to claim 21, wherein the reference peak frequency includes a frequency corresponding to a Q-factor in an operating frequency range of a reference wireless power transmitter.
Claim 12:
The wireless power receiver according to claim 1, wherein the first and second foreign object detection indicators indicate whether or not the foreign object is present in the charging area of the wireless power transmitter.
Claim 21:
“…the first and second foreign object status packets to the wireless power transmitter, and receive, via the wireless communication unit, foreign object detection indicators indicating whether or not a foreign object is present in a charging area of the wireless power transmitter.”
Claim 13:
The wireless power receiver according to claim 1, wherein the first foreign object status packet includes one of the reference quality factor or the reference peak frequency.
Claim 21:
“…a first reference value including one of a reference quality factor and a reference peak frequency of the wireless power receiver…”
Claim 14:
The wireless power receiver according to claim 13, wherein the second foreign object status packet includes the other one of the reference quality factor or the reference peak frequency.
Claim 21:
“…a second reference value including the other of the reference quality factor and the reference peak frequency…”
Claim 15:
A method of controlling a wireless power receiver, the method comprising:
generating first and second foreign object status packets including mode information indicating whether or not information on a reference quality factor or a reference peak frequency are included in the first and second foreign object status packets, wherein the reference quality factor and the reference peak frequency are stored in a memory of the wireless power receiver;
transmitting the first and second foreign object status packets to the wireless power transmitter;
receiving a first foreign object detection indicator including a positive response signal or a negative response signal in response to the first foreign object status packet;
receiving a second foreign object detection indicator including the positive response signal or the negative response signal in response to the second foreign object status packet;
and requesting to proceed to a subsequent phase of a charging procedure when the first and second foreign object detection indicators include the positive response signal indicating the foreign object is not present in a charging area of the wireless power transmitter.
Claim 1:
A method of controlling a wireless power transmitter, the method comprising: transmitting, by the wireless power transmitter, a power signal having a predetermined strength; measuring, via a controller, a quality factor and a peak frequency of a coil of the wireless power transmitter using the power signal; receiving, from a wireless power receiver, a first foreign object detection status packet including a first reference value of the wireless power receiver, wherein the first reference value includes one of a reference quality factor or a reference peak frequency; determining, via the controller, a first threshold value based on the first reference value; transmitting, by the wireless power transmitter, a response indicating a foreign object is not present in a charging area of the wireless power transmitter based on a comparison of the first threshold value with one of the measured quality factor or the measured peak frequency; receiving, from the wireless power receiver, a second foreign object detection status packet including a second reference value of the wireless power receiver, wherein the second reference value includes the other of the reference quality factor or the reference peak frequency; determining, via the controller, a second threshold value based on the second reference value; and transmitting, by the wireless power transmitter, a response indicating whether or not the foreign object is present in the charging area based on a comparison of the second threshold value and the other of the measured quality factor or the measured peak frequency.
Claim 16:
The method according to claim 15, further comprising:
requesting an end of the charging procedure when at least one of the foreign object detection indicators includes the negative response signal indicating the foreign object is present in the charging area.
Claim 4:
The method according to claim 1, wherein if the response transmitted by the wireless power transmitter is a negative response indicating the foreign object is present in the charging area, a wireless charging procedure is stopped due to the foreign object.
Claim 17:
The method according to claim 16, wherein the charging procedure is not ended when the at least one foreign object detection indicator includes the positive response signal.
Claim 5:
The method according to claim 1, wherein if the wireless power transmitter transmits a positive response indicating the foreign object is not present in the charging area in response to the first and second reference values, the wireless charging procedure is not stopped due to the foreign object.
Claim 18:
The method according to claim 15, wherein the foreign object detection indicators include the negative response signal when a measured peak frequency of a power signal transmitted by the wireless power transmitter is greater than a threshold frequency, and
wherein the foreign object detection indicators include the positive response signal when the measured peak frequency of the power signal transmitted by the wireless power transmitter is equal to or less than the threshold frequency.
Claim 10:
The method according to claim 1, further comprising: transmitting, by the wireless power transmitter, a response indicating the foreign object is present in the charging area when the measured peak frequency is greater than the first threshold value; and transmitting, by the wireless power transmitter, the response indicating determining the foreign object is not present in the charging area when the measured peak frequency is equal or less than the second threshold value.
Claim 20:
The method according to claim 1, wherein the foreign object detection indicators include the negative response signal when a measured quality factor of a power signal transmitted by the wireless power transmitter is equal to or less than a threshold quality factor, and wherein the foreign object detection indicators include the positive response signal when the measured quality factor of the power signal transmitted by the wireless power transmitter is greater than the threshold quality factor.
Claim 1:
“…a response indicating a foreign object is not present in a charging area of the wireless power transmitter based on a comparison of the first threshold value with one of the measured quality factor or the measured peak frequency”
Claim 22:
The method according to claim 15, wherein the foreign object detection indicators include the negative response signal when a measured peak frequency of a power signal transmitted by the wireless power transmitter is greater than a threshold frequency, and
wherein the foreign object detection indicators include the positive response signal when the measured peak frequency of the power signal transmitted by the wireless power transmitter is equal to or less the threshold frequency.
Claim 1:
“…a response indicating a foreign object is not present in a charging area of the wireless power transmitter based on a comparison of the first threshold value with one of the measured quality factor or the measured peak frequency”
Claim 23:
The method according to claim 22, wherein the threshold frequency is determined by the wireless power transmitter based on the reference peak frequency.
Claim 1:
“…determining, via the controller, a first threshold value based on the first reference value…”
Claim 24:
The method according to claim 15, wherein a peak frequency of a power signal transmitted by the wireless power transmitter is shifted from the reference peak frequency when the foreign object is present in the charging area.
Claim 8:
The method according to claim 1, wherein the peak frequency of the power signal is shifted when the foreign object is present in the charging area.
Claim 25:
The method according to claim 15, wherein the reference peak frequency includes a frequency corresponding to a Q-factor in an operating frequency range of a reference wireless power transmitter.
Claim 9:
The method according to claim 1, wherein the reference peak frequency includes a frequency corresponding to a Q-factor in an operating frequency range of a reference wireless power transmitter.
Claim 26:
The method according to claim 15, wherein the first and second foreign object detection indicators indicate whether or not the foreign object is present in the charging area of the wireless power transmitter.
Claim 5:
The method according to claim 1, wherein if the wireless power transmitter transmits a positive response indicating the foreign object is not present in the charging area in response to the first and second reference values, the wireless charging procedure is not stopped due to the foreign object.
Claim 27:
The method according to claim 15, wherein the first foreign object status packet includes one of the reference quality factor or the reference peak frequency.
Claim 1:
“…wherein the first reference value includes one of a reference quality factor or a reference peak frequency”
Claim 28:
The method according to claim 27, wherein the second foreign object status packet includes the other one of the reference quality factor or the reference peak frequency.
Claim 1:
“…a second foreign object detection status packet including a second reference value of the wireless power receiver, wherein the second reference value includes the other of the reference quality factor or the reference peak frequency”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859